Title: From George Washington to Leonard de Neufville, 29 June 1789
From: Washington, George
To: Neufville, Leonard de



Sir,
New York June 29th 1789

Your letter of the present month and the papers accompanying it have been handed to me since my late indisposition. As all public accompts and matters of a pecuniary nature will come properly under the inspection of the Treasury Department

of the United States, I shall, when that department is organized & established, have those papers laid before the Secretary thereof—and so far as my official agency may be necessary in the business it will meet with no delay. I am, Sir, Yr Mos[t] Obdt Servt
